People v Vasquez (2016 NY Slip Op 04969)





People v Vasquez


2016 NY Slip Op 04969


Decided on June 22, 2016


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on June 22, 2016
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

RUTH C. BALKIN, J.P.
L. PRISCILLA HALL
BETSY BARROS
FRANCESCA E. CONNOLLY, JJ.


2014-00429
 (Ind. No. 228/12)

[*1]The People of the State of New York, respondent,
vGustavo Vasquez, appellant.


Joseph W. Murray and Robert M. Fantone, Kew Gardens, NY, for appellant.
Michael E. McMahon, District Attorney, Staten Island, NY (Morrie I. Kleinbart and Anne Grady of counsel), for respondent.

DECISION & ORDER
Appeal by the defendant from a judgment of the Supreme Court, Richmond County (Rooney, J.), rendered January 10, 2014, convicting him of criminal sexual act in the first degree, sexual abuse in the first degree, and endangering the welfare of a child, after a nonjury trial, and imposing sentence.
ORDERED that the judgment is affirmed.
The defendant's challenge to the legal sufficiency of the evidence is unpreserved for appellate review (see CPL 470.05[2]; People v Hawkins, 11 NY3d 484, 492). In any event, viewing the evidence in the light most favorable to the prosecution (see People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish the defendant's guilt beyond a reasonable doubt. Moreover, in fulfilling our responsibility to conduct an independent review of the weight of the evidence (see CPL 470.15[5]; People v Danielson, 9 NY3d 342), we nevertheless accord great deference to the factfinder's opportunity to view the witnesses, hear the testimony, and observe demeanor (see People v Mateo, 2 NY3d 383, 410; People v Bleakley, 69 NY2d 490, 495). Upon reviewing the record here, we are satisfied that the verdict of guilt was not against the weight of the evidence (see People v Romero, 7 NY3d 633).
The Supreme Court providently exercised its discretion in determining that the eight-year-old complainant was competent to give sworn testimony (see CPL 60.20[2]; People v Morales, 80 NY2d 450, 453; People v Mendoza, 49 AD3d 559, 560). The examination of the child revealed that she knew the difference between telling the truth and telling a lie, knew the meaning of an oath, understood that she could be punished if she lied, promised to tell the truth, and had the ability to recall and relate prior events (see People v Morales, 80 NY2d at 453; People v Stalter, 77 AD3d 776; People v Mendoza, 49 AD3d at 560; People v McIver, 15 AD3d 677, 678). The defendant's contention that the court improvidently exercised its discretion in permitting the complainant's seven-year-old sibling to testify as an unsworn witness is unpreserved for appellate review and, in any event, without merit (see CPL 60.20[2]; People v Rivers, 149 AD2d 544, 544-545).
The sentence imposed was not excessive (see People v Suitte, 90 AD2d 80).
BALKIN, J.P., HALL, BARROS and CONNOLLY, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court